Citation Nr: 0418738	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-14 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability consisting of a right above the knee 
amputation, claimed to be the result of a May 1995 total knee 
replacement and subsequent surgeries.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 
INTRODUCTION

The veteran served on active duty from April 1945 to August 
1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which denied the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 for additional 
disability consisting of a right above the knee amputation, 
claimed to be the result of a May 1995 total knee replacement 
and subsequent surgeries, and compensation under 38 U.S.C.A. 
§ 1151 for residuals of a left total knee replacement.  In 
signed correspondence received in July 2002, and during a 
July 2002 personal hearing at the RO, the veteran withdrew 
his claim for compensation under 38 U.S.C.A. § 1151 for 
residuals of a left total knee replacement.  Accordingly, 
that latter issue is not before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran underwent a bilateral total knee replacement 
at a VA medical center (VAMC) in May 1995; he subsequently 
developed infection in the right knee region; additional 
antibiotic and surgical treatment was unsuccessful, 
culminating in an above the knee amputation of the right leg.  

3.  The competent medical evidence shows that the veteran's 
right above the knee amputation was due to a surgical 
procedure performed by VA, a May 1995 total knee replacement, 
and that, while there was no carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care or 
medical or surgical treatment, the evidence is at least in 
equipoise as to whether the veteran's right above the knee 
amputation was a reasonably foreseeable risk of the total 
knee replacement.

CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for a right above the 
knee amputation, secondary to complications from a May 1995 
total knee replacement, is warranted.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.358 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Factual Background 

The veteran has offered contentions during a July 2002 
personal hearing at the RO and in correspondence.  The Board 
will address his contentions together for the sake of 
clarity.  The veteran contends that the amputation of his 
right leg above the knee was not a foreseeable result of the 
total right knee replacement.  He maintains that a nurse told 
him that the infection was caused by a hospital staff member 
using the veteran's right leg to move him from the operating 
table to a gurney.  The veteran points out that he had ten 
surgeries prior to the May 1995 bilateral total knee 
replacements and never had an infection.  The veteran states 
that VA doctors did not provide him adequate time to decide 
whether to undergo separate surgeries for each knee, or 
simultaneous surgeries.  He also asserts that he might not 
have been given enough antibiotics prior to the original 
replacement surgery.  He contends that if the amputation had 
been done earlier, more of his leg would have been saved.    

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Medical records in the veteran's claims file show that 
veteran underwent a bilateral total knee replacement in May 
1995.  In June 1995, he had cellulitis that was treated with 
IV and then oral antibiotics.  The veteran underwent 
aspiration of the right knee in July 1995, and cultures and 
gram stain were negative.  The veteran had hemophilus 
influenza in August 1995 that was treated with antibiotics.  
The veteran underwent an irrigation and debridement (I&D) for 
infected right total knee replacement, and synovectomy in 
September 1995.  

The veteran underwent revision of the right knee in January 
1996 because of positive subluxation of the tibia and lateral 
displacement of the patella.  There was no evidence of 
infection and intraoperative stains were negative.  

In May 1997, the veteran developed sepsis in his draining 
knee.  He underwent two I&D procedures, a wash-out, and was 
treated with IV antibiotics.  He was found to be 
staphylococcus coagulates positive.  A spacer block was 
removed from his right knee.  In July 1997, the veteran had 
sepsis.

In January 1998, the veteran underwent right knee I&D 
procedures, removal of hardware, resection arthroplasty with 
placement of a cement spacer, and an attempted knee fusion.  
Additional fusion was attempted in June 1998.  

Private hospital records show that in November 1999 the 
veteran underwent an above the knee amputation of the right 
thigh due to chronic osteomylitis and associated pain, and 
removal of the intramedullary nail right femur.  The 
postoperative diagnosis was osteomylitis, status-post 
infected right total knee arthroplasty, and status-post 
intramedullary nailing for arthrodesis of the right knee.  
None of the records contain any opinion as to the cause of 
the veteran's infection.  

The report of a July 2000 VA examination provides a review of 
the veteran's history, that included the May 1995 right total 
knee replacement, subsequent debridement and removal of the 
prosthesis, and the November 1999 amputation.  The pertinent 
current diagnosis was status-post right above the knee 
amputation for infected right total knee prosthesis, 
secondary to degenerative osteoarthritis of the right knee.  
As to etiology, the examiner observed that infection was one 
of the known complications of total joint surgery.  
Percentages of occurrence were noted to be from approximately 
1 to 4 percent.  It was one of the normal risks of surgery.  

In an addendum, the examiner observed that a December 1999 
note from a physician related that the veteran had undergone 
a right above the knee amputation for chronic infected 
prosthesis.  

In a September 2001 report, the same VA examiner stated that 
he had been forwarded six volumes of the veteran's records, 
measuring approximately nine inches in height.  The examiner 
stated that he had reviewed all of the records, which 
included temperature records, medication orders, nursing 
notes and inpatient and outpatient reports.  He set forth a 
detailed chronological review of the most pertinent records 
in the order they were provided, although he noted that it 
was not strictly chronological.  The examiner also stated 
that he was forwarded the original claims file, which he had 
already reviewed.  

The final diagnosis was degenerative osteoarthritis of both 
knees; status-post bilateral total [replacement of the] 
knees; and sepsis of the right knee, resulting in multiple 
attempts at eradicating the infection and subsequent attempts 
at fusion, all culminating in the veteran's amputation of the 
right lower extremity at the above the knee level.  

In a discussion, the examiner summarized that the veteran's 
right knee became infected with a very unusual organism, 
hemophilus influenza.  He underwent a long series of attempts 
surgically and chemically with antibiotics to save the knee.  
However, the infection could never be totally controlled, 
despite the fact that all of his hardware was removed and 
there were two attempts at fusion of the knee.  He therefore 
underwent an amputation.  

The examiner stated that after reviewing the veteran's 
records in great detail, it appeared that he had received 
excellent care throughout the entire process.  In reviewing 
the actual operative and postoperative nursing notes, there 
was nothing unusual.  He had received preoperative 
antibiotics and the appropriate skin prep at the time of the 
original surgery.  Bilateral total knee replacement done at 
the same sitting was a very acceptable procedure.  The 
veteran's subsequent course was well documented.  He was 
noted to have a problem, which was identified and 
appropriately treated.  Unfortunately, the infection could 
never be totally eradicated.  This was a condition that did 
occur.  It was extremely difficult to eradicate an infection 
in the presence of a prosthetic device.  

The examiner declared that he believed that the veteran was 
given every opportunity and every treatment known to save his 
knee and leg.  Infection after total knee replacement was a 
known complication.  It occurred in a very small percentage, 
somewhere between 1 to 4 percent at most.  The veteran, with 
obesity and other medical problems, was at a slightly higher 
risk for infection.  However, with the descriptions of the 
veteran being totally immobilized by his knee pain from 
severe degenerative osteoarthritis to the point where he was 
using an electric cart, crutches or a walker to get around, 
the risks of surgery were far outweighed by the planned 
benefits of surgery.  Therefore, the examiner concluded that 
as far as he could determine, the veteran had exemplary care 
and had an unfortunate result, but not as a result of the 
care that he received at VA.  In other words, this was one of 
the normal risks of the operative procedure that he 
underwent.  

The veteran submitted print-outs of several general articles 
from the internet, including some from physician's own 
websites, about knee fusions for failed total knee 
replacements, reinfection of revisions of total knee 
replacements, bilateral total knee replacements, arthritis of 
the knee joint, and frequently asked questions about knee and 
hip replacement.  

Legal Analysis

As a preliminary matter, it is noted that because the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 was 
filed after October 1, 1997, the current version of that 
statute and its implementing regulations are applicable.  See 
VA O.G.C. Prec. Op. No. 40- 97, 63 Fed. Reg. 31263 (1998).

These provisions provide that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability or death were service-
connected.  A disability is a qualifying additional 
disability if it was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by VA, and the proximate 
cause of the disability was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.

Regardless, compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3) (2003).

The veteran contends, in essence, that the amputation of his 
right leg above the knee was not a foreseeable result of a 
total knee replacement performed by VA in May 1995.  

Regarding the photocopies of medical articles that the 
veteran submitted, the Board finds that they are too general 
in nature to provide, alone, the necessary evidence to link 
the veteran's post-surgical right knee infection to poor VA 
medical care.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  The medical treatise, [textbook, or article] must 
provide more than speculative, generic statements not 
relevant to the veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
In this case, the articles do not provide statements for the 
facts of his specific case.  Therefore, the Board concludes 
that they do not demonstrate that the veteran's above the 
knee amputation was caused by VA hospital care, medical or 
surgical treatment, and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care or medical or 
surgical treatment, or an event not reasonably foreseeable.

The relevant medical evidence consists of the treatment 
records in question and July 2000 and September 2001 VA 
opinions.  These opinions refer in great detail to the 
veteran's surgical and treatment records, as well as general 
medical principles.  The VA physician noted that infection is 
always a known risk of surgical joint replacement, and that 
the veteran's particular health factors increased his risk.  
The VA examiner also set forth examples from the record, such 
as pre-surgical antibiotics and adequate skin prep, showing 
that VA provided him appropriate medical care.  

There is no suggestion in the medical evidence and opinions 
that the proximate cause of the additional disability in 
question was due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, to include 
medical and surgical treatment.  The central question here is 
whether the veteran's above the knee amputation was a 
reasonably foreseeable risk of a total knee replacement.  
Such a result was clearly not a certain or intended 
consequence.  The VA physician noted that infection is always 
a known risk of surgical joint replacement but the question 
here is whether complications requiring an above the knee 
amputation are reasonably foreseeable.  (Emphasis added.)  
Statistically speaking, it appears from the most recent 
medical opinion that a total knee replacement that results in 
an infection that is resistant to treatment occurs 1 to 4 
percent of the time, with a slightly higher risk in patients, 
such as the veteran, with other medical complications.  The 
percentage of the time that such treatment-resistant 
infections necessitate amputation is not clear from the 
opinion but suffice to say that such a result is something 
less that the percentages given.  In any event, on the basis 
of the evidence of record, the undersigned cannot conclude 
that it is more likely than not that the veteran's right 
above-the-knee amputation was a foreseeable risk of his total 
knee replacement.  It follows that the evidence is at least 
in equipoise on this question.  Accordingly compensation 
under 38 U.S.C.A. § 1151 for a right above the knee 
amputation, secondary to complications from a May 1995 total 
knee replacement, is warranted.  38 U.S.C.A. §§ 1151, 5107; 
38 C.F.R. §§ 3.102, 3.358. 


ORDER

Compensation under 38 U.S.C.A. § 1151 for a right above the 
knee amputation, secondary to complications from a May 1995 
total knee replacement, is granted.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



